DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 line 2, it is indefinite as to whether the frame refers to the first, second, or both frames.  For purposes of examination the first interpretation will be used.  Claim 4 does not clear up the indefinite limitation found in claim 3. 
Claim 3 recites the limitation "frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-9, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunlap et al. (US 8,937,381) (“Dunlap”).
With regard to claim 1, figures 26-27 of Dunlap discloses a semiconductor package comprising: a first semiconductor package 2300A including: a first frame (214 of 2300A) having a first through portion (through portion in 214 for 102 in 2300A), a first semiconductor chip 102 disposed in the first through portion (through portion in 214 for 102 in 2300A) of the first frame (214 in 2300A) and having a first surface (top of 102 in 2300A) on which a first connection pad (2306 in 2300A) is disposed, a second surface (bottom of 102 in 2300A) opposing the first surface (top of 102 in 2300A) and on which a second connection pad (2304 in 2300A) is disposed, and a first through via (2302 in 2300A) connected to the second connection pad (2304 in 2300A), a first connection structure (2608 in 2300A) disposed on the first surface (top of 102 in 2300A) of the first semiconductor chip (102 in 2300A) and including a first redistribution layer (432 in 2300A) electrically connected (2608 connected to 2306) to the first connection pad (2306 in 2300A) of the first semiconductor chip (102 in 2300A), and a backside redistribution layer (424 in 2300A) disposed on the second surface (bottom of 102 in 2300A) of the first semiconductor chip (102 in 2300A) and electrically connected (426 in 2300A) to the second connection pad (2304 of 2300A) of the first semiconductor chip (102 in 2300A); and a second semiconductor package 2300 disposed on the first semiconductor package 2300A and including: a second connection structure (426 in 
With regard to claim 3, figures 26-27 of Dunlap discloses that the frame 214 includes a wiring structure 438 connecting the first redistribution layer 432 and the backside redistribution layer 424 to each other.
With regard to claim 4, figures 26-27 of Dunlap discloses that the signal pattern of the first redistribution layer (432 in 2300A) is electrically connected 438 to the backside redistribution layer (424 in 2300A) through the wiring structure 438.
With regard to claim 6, figures 26-27 of Dunlap discloses that the first connection pad (2306 in 2300A) and the third connection pad (2304 in 2300) face each other.

With regard to claim 8, figures 26-27 of Dunlap discloses that the first through via (2302 in 2300A) of the first semiconductor chip (102 in 2300A) extends from the second connection pad (2304 of 2300A) to the first surface (top of 102 in 2300A) or a region adjacent to the first surface by penetrating through the first semiconductor chip (102 in 2300A).
With regard to claim 9, figures 26-27 of Dunlap discloses that the first (102 in 2300A) and second semiconductor chips (102 in 2300) each implement a partial or entire function of an application processor (AP) (“cell phones”, col. 1 ll. 11).
With regard to claim 17, figures 26-27 of Dunlap discloses that the second semiconductor chip (102 in 2300A) further includes a fourth connection pad (2306 in 2300) disposed on a fourth surface (top of 102 in 2300) opposing the third surface (bottom of 102 in 2300) on which the third connection pad 2306 in 2300) is disposed, and a second through via (2302 in 2300) connected to the fourth connection pad (2306 in 2300).
With regard to claim 19, figures 26-27 of Dunlap discloses a third semiconductor package 1000 disposed on the second semiconductor package 2300, and including a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 8,937,381) (“Dunlap”) in view of Lai et al. (US 2016/0358889) (“Lai”).
With regard to claim 2, figures 26-27 of Dunlap discloses in the first semiconductor chip 102, the first connection pad (2306 in 2300A) is connected to a signal pattern (2608 in 2300A) of the first redistribution layer (432 in 2300A). 
Dunlap does not disclose that the second connection pad is connected to at least one of a power pattern and a ground pattern of the backside redistribution layer.
However, figures 6, 8A, and 9 of Lai discloses that the second connection pad 175 is connected to at least one of a power pattern and a ground pattern (“power plane”, par [0026]) of the backside redistribution layer 170.

With regard to claim 11, Dunlap does not disclose a passive component disposed on the first connection structure with the second semiconductor package.
However, figures 6, 8A, and 9 of Lai discloses comprising a passive component 300 disposed on the first connection structure (bottom portion of 140) with the second semiconductor package (150, top portion of 140).
Therefore, it would have been obvious to one of ordinary skill in the art to form the package of Dunlap with the non-silicon components as taught in Lai in order to provide a passive device such as inductor, capacitor, and filter.  See par [0038] of Lai. 
With regard to claim 13, Dunlap does not disclose that the first frame has a plurality of the first through portions, and a plurality of first semiconductor chips are disposed in the first through portions, respectively.
However, figures 6, 8A, and 9 of Lai discloses that the first frame 130 has a plurality of the first through portions (through portion in first level molding compound 130 for first level die 110), and a plurality of first semiconductor chips 110 are disposed in the first through portions (through portion in first level molding compound 130 for first level die 110), respectively.
Therefore, it would have been obvious to one of ordinary skill in the art to form the package of Dunlap with the plurality of dies as taught in Lai in order to be able to perform many different tasks with the dies.  See par [0039] of Lai. 



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 8,937,381) (“Dunlap”) in view of Delacruz et al. (US 2020/0051999) (“Delacruz”).
With regard to claim 10, Dunlap does not disclose that the first semiconductor chip includes a first semiconductor element having a first critical dimension, and the second semiconductor chip includes a second semiconductor element having a second critical dimension, smaller than the first critical dimension.
However, fig. 1 of Delacruz discloses that the first semiconductor chip 120 includes a first semiconductor element 120 having a first critical dimension (“the passive die 120 is in a legacy node, such as 28 nm”, par [0028]), and the second semiconductor chip 110 includes a second semiconductor element 120 having a second critical dimension (“advanced node may be 10 nm”, par [0028]), smaller than the first critical dimension (10 nm smaller than 28 nm).
Therefore, it would have been obvious to one of ordinary skill in the art to form the first and second level die of Dunlap with the passive and active die as taught in Delacruz in order to provide the benefit of the additional available wiring that is also economically advantageous as compared to adding extra layers in advanced node. Moreover, the design may be fabricated using legacy foundry equipment, thereby reducing a need for purchasing new equipment. For example, existing equipment from legacy nodes can be used given that the wiring layers do not need to have the finest geometry. This enables a cost reduction in adding of the extra wiring layers.  See par [0035] of Delacruz. 

Claims 12 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 8,937,381) (“Dunlap”) in view of Park et al. (US 2020/0083137) (“Park”). 
With regard to claim 12, Dunlap does not disclose a passive component disposed below the first through via and on a lower surface of the backside redistribution layer.
However, figure 9 of Park disclose a passive component 10 disposed below the [semiconductor chip 120] and on a lower surface of the backside redistribution layer 140.
Therefore, it would have been obvious to one of ordinary skill in the art to form the package of Dunlap with the surface mounting component on the lower surface of the package as taught in Park in order to provide a short connection to the semiconductor chip.  See par [0100] of Park. 
With regard to claim 22, figures 26-27 of Dunlap discloses a semiconductor package comprising: a first semiconductor package 2300A including: a first frame (214 of 2300A) having a first through portion (through portion in 214 for 102 in 2300A), a first semiconductor chip 102 disposed in the first through portion (through portion in 214 for 102 in 2300A) of the first frame (214 in 2300A) and having a first surface (top of 102 in 2300A) on which a first connection pad (2306 in 2300A) is disposed, a second surface (bottom of 102 in 2300A) opposing the first surface (top of 102 in 2300A) and on which a second connection pad (2304 in 2300A) is disposed, and a first through via (2302 in 2300A) connected to the second connection pad (2304 in 2300A), a first connection 
Dunlap does not disclose that the first semiconductor chip is spaced apart from the first frame.
However, fig. 9 of Park discloses that the first semiconductor chip 120 is spaced apart from the first frame 110.

With regard to claim 23, Dunlap does not disclose that the second semiconductor chip is spaced apart from the second frame.
However, figure 9 of Park discloses that the second semiconductor chip 120 is spaced apart from the second frame 110.
Therefore, it would have been obvious to one of ordinary skill in the art to form the upper package of Dunlap with the core member as taught in Park in order to maintain rigidity and control warpage.  See par [00085] of Park. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 8,937,381) (“Dunlap”), Lai et al. (US 2016/0358889) (“Lai”), and Pagani (US 2013/0241025).
With regard to claim 14, Dunlap and Lai do not disclose that the second frame has a plurality of the second through portions, and a plurality of second semiconductor chips are disposed in the second through portions, respectively.
However, figure 4c of Pagani discloses that the second frame 452s has a plurality of the second through portions (opening between 342s), and a plurality of second semiconductor chips (ICs, par [0143]) are disposed in the second through portions, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art to form the package of Dunlap with the various ICs coupled in vertical and horizontal direction . 

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 8,937,381) (“Dunlap”) in view of Wang et al. (US 2017/0018476) (“Wang”). 
With regard to claim 15, Dunlap does not disclose a third semiconductor package disposed on the first semiconductor package with the second semiconductor package, and having substantially the same structure as the second semiconductor package.
However, figure 1 of Wang discloses a third semiconductor package (top 108a) disposed on the first semiconductor package 106 with the second semiconductor package (bottom 108a), and having substantially the same structure as the second semiconductor package (bottom 108a).
Therefore, it would have been obvious to one of ordinary skill in the art to form the package of Dunlap with the second die stack as taught in Wang in order to provide for high functional density with relatively low cost and high performance packages.  See par [0003] of Wang. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 8,937,381) (“Dunlap”), Wang et al. (US 2017/0018476) (“Wang”), and Kwon (US 2019/0348340). 
With regard to claim 16, Dunlap and Wang do not disclose a passive component disposed between the second semiconductor package and the third semiconductor package and on the first connection structure.

Therefore, it would have been obvious to one of ordinary skill in the art to form the package of Dunlap with the passive device as taught in Kwon in order to provide an inductor, a resistor, or capacitor close to the dies.  See par [0037] of Kwon. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 8,937,381) (“Dunlap”), Lai et al. (US 2016/0358889) (“Lai”), and Wang et al. (US 2017/0018476) (“Wang”).
With regard to claim 18, Dunlap does not disclose the second through via is disposed in a region of the second semiconductor chip overlapping the first through via, and the first and second through vias are electrically connected to one of a power pattern or a ground pattern of the backside redistribution layer.
However, Lai discloses that the first and second through vias are electrically connected to one of a power pattern (“power plane”, par [0026]) or a ground pattern of the backside redistribution layer 170.
Lai does not disclose the second through via is disposed in a region of the second semiconductor chip overlapping the first through via. 
However, figure 1 of Wang discloses that the second through via 134 is disposed in a region of the second semiconductor chip (bottom 108a) overlapping the first through via 114.

It would have been obvious to one of ordinary skill in the art to form the second level die of Dunlap with the vias as taught in Wang in order to provide for high functional density with relatively low cost and high performance packages.  See par [0003] of Wang. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 8,937,381) (“Dunlap”) in view of Lu (US 2019/0206824). 
With regard to claim 20, figures 26-27 of Dunlap discloses a semiconductor package comprising: a first semiconductor package 2300A including: a first frame (214 of 2300A) having a first through portion (through portion in 214 for 102 in 2300A), a first semiconductor chip (102 in 2300A) disposed in the first through portion (through portion in 214 for 102 in 2300A) of the first frame (214 in 2300A) and having a first surface (top of 102 in 2300A) on which a first connection pad (2306 in 2300A) is disposed, a second surface (bottom of 102 in 2300A) opposing the first surface (top of 102 in 2300A) and on which a second connection pad (2304 in 2300A) disposed, and a through via (2302 in 2300A) connected to the second connection pad (2304 in 2300A), a first connection structure (2608 in 2300A) disposed on the first surface (top of 102 in 2300A) of the first semiconductor chip (102 in 2300A) and including a first redistribution layer (432 in 2300A) connected to the first connection pad (2306 in 2300A) of the first semiconductor chip (102 in 2300A), and a backside redistribution layer (424 in 2300A) disposed on the 
Dunlap does not disclose that a first connection via of the first connection structure has a taper direction opposite to that of a second connection via of the second connection structure.
However, fig. 11 of Lu disclose that a first connection via (153 in 10b) of the first connection structure (153 in 10b) has a taper direction opposite to that of a second connection via (153 in 10) of the second connection structure (153 in 10).
Therefore, it would have been obvious to one of ordinary skill in the art to form the vias of Dunlap with the shape as taught in Lu in order to form form the conductive metal layer by electroplating.  See par [0078] of Lu. 

21 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlap et al. (US 8,937,381) (“Dunlap”), Lu (US 2019/0206824), and Delacruz et al. (US 2020/0051999) (“Delacruz”). 
With regard to claim 21, Dunlap and Lu do not disclose that the first semiconductor chip includes a first semiconductor element having a first critical dimension, and the second semiconductor chip includes a second semiconductor element having a second critical dimension, smaller than the first critical dimension.
However, fig. 1 of Delacruz discloses that the first semiconductor chip 120 includes a first semiconductor element 120 having a first critical dimension (“the passive die 120 is in a legacy node, such as 28 nm”, par [0028]), and the second semiconductor chip 110 includes a second semiconductor element 120 having a second critical dimension (“advanced node may be 10 nm”, par [0028]), smaller than the first critical dimension (10 nm smaller than 28 nm).
Therefore, it would have been obvious to one of ordinary skill in the art to form the first and second level die of Dunlap with the passive and active die as taught in Delacruz in order to provide the benefit of the additional available wiring that is also economically advantageous as compared to adding extra layers in advanced node. Moreover, the design may be fabricated using legacy foundry equipment, thereby reducing a need for purchasing new equipment. For example, existing equipment from legacy nodes can be used given that the wiring layers do not need to have the finest geometry. This enables a cost reduction in adding of the extra wiring layers.  See par [0035] of Delacruz. 

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 20, and 22 have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             12/15/2021